DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Clams 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, and 15, applicant recites “satisfactorily.” The term “satisfactorily” is a relative term which renders the claim indefinite. The term “satisfactorily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claims 2-7, 9-14, and 16-20 are rejected based on their dependency on a rejected parent claim. Accordingly, claims 1-20 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 8 is directed to a non-transitory machine-readable storage medium; and claim 15 is directed to a method. Thus, claims 1, 8, and 15 are directed to statutory categories of invention. However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claims 1, 8, and 15 is: 
obtaining repair estimate data, wherein the repair estimate data describes a repair estimate for a damaged vehicle;
extracting repair procedure data from an original equipment manufacturer (OEM) repair procedure database according to the received repair estimate data, wherein the extracted repair procedure data describes repair procedures for the damaged vehicle;
transmitting the extracted repair procedure data to at least one technician;
obtaining repair log data generated by the at least one technician, wherein the repair log data describes one or more repairs performed upon the damaged vehicle;
determining whether the repair procedures for the damaged vehicle have been satisfactorily performed based on the received repair log data and the extracted repair procedure data;
sending an approval message responsive to determining the repair procedures for the damaged vehicle have been satisfactorily performed; and
sending a disapproval message responsive to determining the repair procedures for the damaged vehicle have not been satisfactorily performed.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claim is directed to sending an approval message responsive to determining the repair procedures for the damaged vehicle, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, one could: 1) obtain repair estimate data, wherein the repair estimate data describes a repair estimate for a damaged vehicle; 2) extract repair procedure data from an original equipment manufacturer (OEM) repair procedure manual according to the received repair estimate data, wherein the extracted repair procedure data describes repair procedures for the damaged vehicle; 3) transmit the extracted repair procedure data to at least one technician; 4) obtain repair log data generated by the at least one technician, wherein the repair log data describes one or more repairs performed upon the damaged vehicle; 5) determine whether the repair procedures for the damaged vehicle have been satisfactorily performed based on the received repair log data and the extracted repair procedure data; 6) send an approval message responsive to determining the repair procedures for the damaged vehicle have been satisfactorily performed; and 7) send a disapproval message responsive to determining the repair procedures for the damaged vehicle have not been satisfactorily performed.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“technician computing device”; “electronic approval message”; “hardware processor”; “non-transitory machine-readable storage medium encoded with instructions”; “computing component”; “computer-implemented”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0047] to [0063] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software.  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 9, 16 include the additional elements of “dividing,” “determining,” and “transmitting.” While helpful, this merely serves to narrow the abstract idea and would therefore fall into the same groupings above. This embellishment of the abstract idea does not integrate it into practical application; likewise, it is not significantly more. 
Claims 3, 7, 10, 14, 17 include the additional elements of “determining,” “modifying,” and “transmitting.” While helpful, this merely serves to narrow the abstract idea and would therefore fall into the same groupings above. This embellishment of the abstract idea does not integrate it into practical application; likewise, it is not significantly more. 
Claims 4, 11, and 18 include the additional elements of “determining.” While helpful, this merely serves to narrow the abstract idea and would therefore fall into the same groupings above. This embellishment of the abstract idea does not integrate it into practical application; likewise, it is not significantly more. 
Claims 5, 12, and 19 include the additional elements of “correlating.” While helpful, this merely serves to narrow the abstract idea and would therefore fall into the same groupings above. This embellishment of the abstract idea does not integrate it into practical application; likewise, it is not significantly more. 
Claims 6, 13, and 20 include the additional elements of “transmitting.” While helpful, this merely serves to narrow the abstract idea and would therefore fall into the same groupings above. This embellishment of the abstract idea does not integrate it into practical application; likewise, it is not significantly more. 
The computing elements (“technician device”; “quality assurance device”) associated with dependent claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0047] to [0063] of applicant’s specification as filed (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rozint (US 20170301154) in view of Pursifull et al. (US 20190164360) and Jordan et al. (US 10282788).

Claims 1, 8, and 15
[Regarding claim 1, Rozint discloses: a system {diagnostic tool, systems, and methods; para. [0008]}, comprising: a hardware processor {processor described in para. [0043]}; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor {recited in Claim 1 of Rozint} to perform a method comprising:]
[Regarding claim 8, Rozint discloses: a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component {recited in Claim 1 of Rozint}, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method comprising:]
[Regarding claim 15, Rozint discloses: a computer-implemented method {as recited in Claim 1 of Rozint} comprising:]
Regarding claims 1, 8, and 15, Rozint discloses: obtaining repair estimate data, wherein the repair estimate data describes a repair estimate for a damaged vehicle {repair estimate data obtained at repair shop, where the repair estimate data includes pricing and repair procedures, i.e. repair estimate for a damaged vehicle; Fig. 3a; para. [0076]};
extracting repair procedure data from an original equipment manufacturer (OEM) repair procedure database according to the received repair estimate data {other data downloaded could include OEM and Aftermarket Repair Procedure Data (3119), this data extracted from an (OEM) repair procedure database indicated by OEM (Original Equipment Manufacturer) database 4417a; Fig. 4; para. [0049], [0076]; note that OEM data is specific to the vehicle and repair involved, based on provided estimate, i.e. according to the received estimate data; para. [0076]}, wherein the extracted repair procedure data describes repair operations for the damaged vehicle {OEM data is specific to the vehicle and repair involved; para. [0076]}; 
transmitting the extracted repair procedure data to at least one technician computing device {transmitted to New Tool, which defines a technician device for displaying extracted repair procedure data; para. [0066]};
obtaining repair log data generated by the at least one technician computing device {technician performs required repairs, resets, reprogramming, etc. using the New Tool (step 3121), with each operation as part of the Repair Log Data being captured by the New Tool for upload (step 3122), i.e. obtaining repair log data generated by the technician computing device; para. [0078]}, wherein the repair log data describes one or more repairs performed upon the damaged vehicle {each operation captured describes one or more repairs performed upon the damaged vehicle; para. [0078]}.
Rozint doesn’t explicitly disclose: determining whether the repair procedures for the damaged vehicle have been satisfactorily performed based on the [received] repair log data and the [extracted] repair procedure data; sending an electronic approval message responsive to determining the repair procedures for the damaged vehicle have been satisfactorily performed; and sending an electronic disapproval message responsive to determining the repair procedures for the damaged vehicle have not been satisfactorily performed.
However, Pursifull teaches a similar system for vehicle maintenance event detection and recording. Pursifull discloses: determining whether the repair procedures for the damaged vehicle have been satisfactorily performed based on the repair log data and the repair procedure data {maintenance event validator 316 is capable of validating that one or more maintenance events or repair log data were performed correctly, i.e. satisfactorily; para. [0046]; repair procedure data indicated by target tire rotation data, fluid levels; para. [0046], [0049]}; sending an electronic disapproval message responsive to determining the repair procedures for the damaged vehicle have not been satisfactorily performed {improper maintenance alert generator 318, included in or otherwise implemented by the vehicle maintenance diagnostic processor 100, is capable of sending an alert, i.e. an electronic disapproval message, in response to receiving an invalid maintenance flag indicating procedures not satisfactorily performed; para. [0050]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rozint to include the features of Pursifull. Given that Rozint is directed to vehicle repairs and maintenance, one of ordinary skill in the art would have been motivated to maintain an accurate and thorough record of maintenance events, in order to ensure appropriate warranty usage on the vehicle when available {para. [0002], [0003] of Pursifull}. One of ordinary skill in the art would have been motivated to utilize a warranty when available, and therefore modify Rozint with Pursifull.
The combination of Rozint and Pursifull doesn’t explicitly disclose: sending an electronic approval message responsive to determining the repair procedures for the damaged vehicle have been satisfactorily performed.
However, Jordan discloses a similar system for managing service log information. Jordan discloses: sending an electronic approval message responsive to determining the repair procedures for the damaged vehicle have been satisfactorily performed {when the outcome of the repair event indicates that the repair event was successful or satisfactorily performed, the notification may include sending, to an electronic device associated with the customer, an electronic approval message that the particular device was successfully repaired; col. 18, line 60 to col. 19, line 6}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rozint and Pursifull to include the features of Jordan. Given that Rozint is directed to vehicle repairs and maintenance, one of ordinary skill in the art would have been motivated to automatically detect devices in need of repair and maintenance, thereby reducing the manual effort of customers required before and after maintenance events, in addition to reducing costs for customers and insurers {col. 6, lines 28 to 50 of Jordan}. One of ordinary skill in the art would have been motivated to streamline device repair and maintenance, and therefore modify Rozint and Pursifull with Jordan.

Claims 4, 11, and 18
Regarding claims 4, 11, and 18, the combination of Rozint, Pursifull, and Jordan discloses the features of claims 1, 8, and 15, respectively. Rozint further discloses: extracted repair procedure data {other data downloaded could include OEM and Aftermarket Repair Procedure Data (3119), this data extracted from OEM (Original Equipment Manufacturer) database 4417a; Fig. 4; para. [0049], [0076]}. 
Pursifull further discloses: determining whether the repair log data satisfies one or more benchmarks associated with the stored data {at block 708, the maintenance event validator 316 utilizes at least one of the targeted fluid fill level, the fluid fill level tolerance, and the current fluid fill level to determine if the most recent fluid change was valid, i.e. if current fluid fill level or repair log data satisfies benchmark; para. [0089]}.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rozint, Pursifull, and Jordan, further in view of Ingman et al. (US 20040111313).

Claims 2, 9, and 16
Regarding claims 2, 9, and 16, the combination of Rozint, Pursifull, and Jordan discloses the features of claims 1, 8, and 15, respectively. Rozint further discloses: a technician device {i.e. New Tool; para. [0066]}; extracted repair procedure data {other data downloaded could include OEM and Aftermarket Repair Procedure Data (3119), this data extracted from OEM (Original Equipment Manufacturer) database 4417a; Fig. 4; para. [0049], [0076]}; transmitting the extracted repair procedure data to the technician device {transmitted to New Tool, which defines a technician device for displaying extracted repair procedure data; para. [0066]}.
The combination of Rozint, Pursifull, and Jordan doesn’t explicitly disclose: dividing the [extracted repair procedure data] into a plurality of portions; determining at least one [technician device] for each of the portions of the [extracted repair procedure data]; and [transmitting] each of the portions of the [extracted repair procedure data] to the corresponding [technician device].
However, Ingman discloses a similar system for assigning multiple tasks. Ingman discloses: dividing the tasks into a plurality of portions {tasks are split up or divided into portions that are allocated to technicians; para. [0030]}; determining at least one technician for each of the portions of the tasks {one or more technicians assigned or determined via system, the technicians responsible for portions of the repair procedure data or tasks; para. [0034]}; and assigning each of the portions of the tasks to the corresponding technician {technician assigned corresponding portions of the repair procedure data or tasks; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rozint, Pursifull, and Jordan to include the features of Ingman. Given that Rozint is directed to vehicle repairs and maintenance, one of ordinary skill in the art would have been motivated to separate repairs and streamline job assignment, thereby increasing efficiency and customer satisfaction {para. [0008] of Ingman}. One of ordinary skill in the art would have been motivated to increase customer satisfaction, and therefore modify Rozint, Pursifull, and Jordan with Ingman.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rozint, Pursifull, Jordan, and Ingman, further in view of Parikh (US 20150127505).

Claims 3, 10, and 17
Regarding claims 3, 10, and 17, the combination of Rozint, Pursifull, Jordan, and Ingman discloses the features of claims 2, 9, and 16, respectively. Rozint further discloses: a technician device {i.e. New Tool; para. [0066]}; extracted repair procedure data {other data downloaded could include OEM and Aftermarket Repair Procedure Data (3119), this data extracted from OEM (Original Equipment Manufacturer) database 4417a; Fig. 4; para. [0049], [0076]}. 
The combination of Rozint, Pursifull, Jordan, and Ingman doesn’t explicitly disclose: determining technical configuration data associated with each [technician device]; modifying each of the portions of the [extracted repair procedure data] according to the technical configuration data determined to be associated with the corresponding [technician device]; and transmitting each modified portion of the [extracted repair procedure data] to the corresponding [technician device].
However, Parikh teaches a similar system for generating and transforming data presentation, which is relevant that that technician is interacting with a tool with a digital display {para. [0041] of Rozint}. Parikh discloses: determining technical configuration data associated with each device {in block 410, a current orientation of user device 120, i.e. technical configuration data associated with each device, may be determined; para. [0061]}; modifying each of the portions of the data according to the technical configuration data determined to be associated with the corresponding device {in response to determined orientation, display of data may be changed or modified visually such that each portion of the data is displayed in one or graphical representations appropriate for or associated with the corresponding device; para. [0065]}; and transmitting each modified portion of the data to the corresponding device {transmission of display data from memory, which can be located remotely, to device; para. [0064]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rozint, Pursifull, Jordan, and Ingman to include the features of Parikh. Given that Rozint is directed to vehicle repairs and maintenance communicated via a technician device, one of ordinary skill in the art would have been motivated to determine the device configuration, thereby facilitating the viewing data in a format designed to convey complex information easily {para. [0003] of Parikh}. One of ordinary skill in the art would have been motivated to facilitate displaying complex information, and therefore modify Rozint, Pursifull, Jordan, and Ingman with Parikh.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rozint, Pursifull, and Jordan, further in view of Uemura et al. (US 20190122047).

Claims 5, 12, and 19
	Regarding claims 5, 12, and 19, the combination of Rozint, Pursifull, and Jordan discloses the features of claims 1, 8, and 15, respectively. Rozint further discloses: extracted repair procedure data {other data downloaded could include OEM and Aftermarket Repair Procedure Data (3119), this data extracted from OEM (Original Equipment Manufacturer) database 4417a; Fig. 4; para. [0049], [0076]}. 
The combination of Rozint, Pursifull, and Jordan doesn’t explicitly disclose: correlating the repair log data with the [extracted repair procedure data], wherein both the repair log data and the [extracted repair procedure data] comprise at least one of images, videos, or text.
However, Uemura teaches a similar system for supporting a worker conducting a work procedure. Uemura discloses: correlating the repair log data with the repair procedure data {as seen in Fig. 6, where the work processes 52 are indexed or correlated with repair log information represented by metadata associated with reference numeral 55; para. [0121]], [0124]}, wherein both the repair log data and the [repair procedure data] comprise at least one of images, videos, or text {text describes tasks under work processes 52 and metadata, e.g. start time, associated with reference numeral 55; Fig. 6; para. [0124]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rozint, Pursifull, and Jordan to include the features of Uemura. Given that Rozint is directed to vehicle repairs and maintenance, one of ordinary skill in the art would have been motivated to index repair log data with procedures, thereby supporting an operator to follow a work procedure correctly without memorizing the work procedure in advance {para. [0009] of Uemura}. One of ordinary skill in the art would have been motivated to simplify performing repair procedures, and therefore modify Rozint, Pursifull, and Jordan with Uemura.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rozint, Pursifull, and Jordan, further in view of Livernois (US 20180247277).

Claims 6, 13, and 20
Regarding claims 6, 13, and 20, the combination of Rozint, Pursifull, and Jordan discloses the features of claims 1, 8, and 15, respectively, but doesn’t explicitly disclose: transmitting the repair log data to a quality assurance device, wherein a user determines whether the repair procedures for the damaged vehicle have been satisfactorily performed.
However, Livernois teaches a similar system for verifying repairs. Livernois discloses: transmitting the repair log data to a quality assurance device, wherein a user determines whether the repair procedures for the damaged vehicle have been satisfactorily performed {quality assurance device defined by one or more workstations 1210 located in a repair shop, where the transmitted repair log data comprises a “check” event that is recorded in the workstation, a check technician verifying or determining the repair procedure has been satisfactorily performed; para. [0154], [0155], [0191], [0200]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rozint, Pursifull, and Jordan to include the features of Livernois. Given that Rozint is directed to vehicle repairs and maintenance, one of ordinary skill in the art would have been motivated to verify that repair procedures are performed satisfactorily, thereby ensuring that vehicle problems are properly diagnosed, properly repaired, and properly invoiced {para. [0004] of Livernois}. One of ordinary skill in the art would have been motivated to ensure vehicle problems are properly addressed, and therefore modify Rozint, Pursifull, and Jordan with Livernois.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roziny, Pursifull, Jordan, and Livernois, further in of Parikh.

Claims 7 and 14
Regarding claims 7 and 14, the combination of Rozint, Pursifull, Jordan, and Livernois discloses the features of claims 6 and 13, respectively. Rozint further discloses: repair log data {technician performs required repairs, using the New Tool (step 3121), with each operation as part of the Repair Log Data being captured by the New Tool for upload (step 3122); para. [0078]}.
Livernois further discloses: a quality assurance device {quality assurance device defined by one or more workstations 1210 located in a repair shop; para. [0191]}.
The combination of Rozint, Pursifull, Jordan, and Livernois doesn’t explicitly disclose: determining technical configuration data associated with the [quality assurance device]; modifying the received [repair log data] according to the technical configuration data determined to be associated with the [quality assurance device]; and transmitting the modified received [repair log data] to the [quality assurance device].
However, Parikh teaches a similar system for generating and transforming data presentation, which is relevant that that technician is interacting with a tool with a digital display {para. [0041] of Rozint}. Parikh discloses: determining technical configuration data associated with the device {in block 410, a current orientation of user device 120, i.e. technical configuration data associated with the device, may be determined; para. [0061]}; modifying the received data according to the technical configuration data determined to be associated with the device {in response to determined orientation, display of data may be changed or modified visually, the one or graphical representations appropriate for or associated with the device; para. [0065]}; and transmitting the modified received data to the device {transmission of display data from memory, which can be located remotely, to device; para. [0064]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rozint, Pursifull, Jordan, and Livernois to include the features of Parikh. Given that Rozint is directed to vehicle repairs and maintenance communicated via a technician device, one of ordinary skill in the art would have been motivated to determine the device configuration, thereby facilitating the viewing data in a format designed to convey complex information easily {para. [0003] of Parikh}. One of ordinary skill in the art would have been motivated to facilitate displaying complex information, and therefore modify Rozint, Pursifull, Jordan, and Livernois with Parikh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Analysis of the correctness of determination of the effectiveness of maintenance service actions” by Daniewski et al., directed to determining whether maintenance services have been performed correctly. See Abstract. 
US 20190156299, directed to maintenance procedure generation. See para. [0010].
US 20160104128, directed to managing maintenance tasks. See para. [0029].
US 20170308839, directed to work order generation. See para. [0060], [0065].
US 20160196701, directed to distribution of maintenance tasks. See para. [0024], [0028].
US 20040199805, directed to repair worker assisting. See para. [0028].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        1/13/22



/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689